Title: To George Washington from James Wilkinson, 3 July 1780
From: Wilkinson, James
To: Washington, George



sir
Phila. July 3rd 1780

I had the honor to receive your Excellencys Letter of the 27th Ultmo Yesterday, and I doubt not you will be as much surprized to hear from me, as I am distressed in being obliged to Answer your Excellency from this place; but I trust you will pardon my abrupt departure from Camp when I assure you that Measure was compeled by a Most extraordinary demand of the Treasury Board, which reached my Hand on the 25th Ult. & I found immediately involved my Honor & reputation: previous to my departure from Morris Town I addressed the Committee of Congress on the Subject of the Clothing at springfield. I requested their influence with the Legislature of Connecticut to furnish a specific Number of Teams for the immediate Transport of the Summer Clothing &c: and recd a Verbal Answer from Mr Matthews that the requisition should be considered as soon as the Committee heard from the State in Answer to their Circular Letter: I have apprized my Depy of this & directed to stand prepared for the occasion, but ordered him to embrace every Means which he could in the mean time effect to bring forward the Sumer Overalls & few Shirts which he has on Hand—We have not a rag in Store at this place & I understand that the Clothing respecting which I wrote your Excellency on the 24th Ult: was halted at Trenton by Genl Knox. I shall go to that place Tomorrow & if it is not already in Motion shall use my Endeavour to forward it with dispatch.
I rely confidently that the address & Industry of Mr Moylan who for the present remains with the Army will fully Answer every claim on the Department And I have the honor to be most truly Your Excellencys Obliged & ready Servant

J. Wilkinson C. Gen.

